UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6106


STACY W. HOWARD,

               Plaintiff – Appellant,

          v.

DIRECTOR JON E. OZMINT, of S.C. Department of Corrections
also known as John E. Ozmint; WARDEN WILLIE EAGLETON; AARON
JOYNER, Major; CAPTAIN KENNETH GREEN; S. SKIPPER, IGC of
the Evans Correctional Institution; T. WOOLBRIGHT; S.
MOSES; C. FOX; T. SIMMONS; MICHAEL J. STOBBE, Inmate
Records; JIMMY EDGE, officer; DAVID BRAYBOY, officer,

               Defendants - Appellees.



                            No. 11-6459


STACY W. HOWARD,

               Plaintiff – Appellant,

          v.

JON OZMINT, of S.C. Department of Corrections also known as
John E. Ozmint; WARDEN WILLIE EAGLETON; AARON JOYNER,
Major; CAPTAIN KENNETH GREEN; S. SKIPPER, IGC of the Evans
Correctional Institution; T. WOOLBRIGHT; S. MOSES; C. FOX;
T. SIMMONS; MICHAEL J. STOBBE, Inmate Records; JIMMY EDGE,
officer; DAVID BRAYBOY, officer,

                      Defendants - Appellees.
Appeals from the United States District Court for the District
of South Carolina, at Greenville. G. Ross Anderson, Jr., Senior
District Judge. (6:08-cv-03171-GRA)


Submitted:   July 7, 2011            Decided:   September 19, 2011


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


No. 10-6106, dismissed, No. 11-6459, affirmed by unpublished per
curiam opinion.


Stacy W. Howard, Appellant Pro Se. Leigh Powers Boan, William
Walter Doar, Jr., MCNAIR LAW FIRM, PA, Pawleys Island, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            In    No.   10-6106,      Stacy      W.     Howard         appeals    from    the

district court’s orders granting summary judgment to Defendants

in   his   42     U.S.C.    § 1983     (2006)         suit       and    denying    various

preliminary motions.            We previously remanded the case to the

district    court     for   a    factual       finding       on    the    timeliness      of

Howard’s notice of appeal, which was due on or before January 8,

2010, and was filed in the district court on January 14.                                   On

remand, the district court found that Howard’s notice of appeal

was given to prison authorities, at the earliest, on January 12

and was, thus, untimely.             In No. 11-6459, Howard appeals from

the district court’s ruling on remand.

            An appellate court cannot disregard a district court’s

factual    findings     absent     clear       error.        A    finding    is   “clearly

erroneous” when the reviewing court “is left with the definite

and firm conviction that a mistake has been committed.”                             United

States v. United States Gypsum Co., 333 U.S. 364, 395 (1948).

While Howard alleges that the prison mailroom does not follow

protocol    and    holds    mail     before      stamping         or    sending     it,   he

presents no evidence aside from his own allegations.                               After a

review of the evidence before the district court, we find that

the district court’s factual ruling on the date of filing was

not clearly erroneous.             As such, the district court correctly

concluded that Howard’s appeal was untimely.                             Accordingly, we

                                           3
affirm the district court’s order in No. 11-6459 finding that

Howard’s notice of appeal was untimely filed.

                Faced with this ruling, Howard contends that, when he

filed     his    (untimely)        notice       of    appeal,       he    also    amended   his

January 29, 2009, notice of appeal from the denial of his motion

for a preliminary injunction. 1                       He contends that this amended

notice of appeal was sufficient to permit consideration of the

final order in the case, as well as various interlocutory orders

entered both before and after his January 29, 2009, notice of

appeal.         He argues that there is no time limit on amending

notices     of    appeal,     so        even    though       his     notice      (and    amended

notice) were untimely filed as to the final order in his case,

the     amended      notice        of     appeal        was        sufficient      to     confer

jurisdiction.

                Howard’s    January       29,        2009,    notice      of   appeal     timely

appealed the district court’s order denying his motion for a

preliminary        injunction.                 That     order       was    an     appealable,

interlocutory order; the appeal was considered on the merits;

and the appeal was decided on September 30, 2010.                                       Howard’s

attempt to transform that notice of appeal into an appeal from

later-filed        orders     is    ineffectual.               A    premature      notice    of

      1
       Howard did file an “Amended Notice of Appeal” with his
January 14, 2010 notice of appeal, listing numerous preliminary
orders he sought to appeal.



                                                 4
appeal, even if rendered valid by the entry of an final order,

can only secure review of specific orders decided and appealed

from at the time the premature notice was filed.                          Any subsequent

orders must be appealed from in accordance the with Rules of

Appellate Procedure.              See Nolan v. U.S. Dep’t of Justice, 973
F.2d 843, 846 (10th Cir. 1992).                   Moreover, regarding the earlier

orders,       a     notice   of     appeal    must    specify       the    orders   being

appealed.         Fed. R. App. P. 3(c)(1)(B).

               Howard’s      July     29,    2009,   notice    of    appeal      specified

that it was appealing orders entered on June 3 and July 13,

2009; his amended notice of appeal (filed on Jan. 14, 2010) adds

many other orders entered before and after these dates.                                  The

earlier orders should have been specified in Howard’s July 29,

2009       notice    of   appeal, 2    and    the    later    orders      needed    to    be

separately        appealed.         Accordingly,      we   conclude       that   Howard’s

amended notice of appeal was of no effect and was merely an

untimely attempt to appeal.




       2
       However, even if Howard had included these earlier orders
in his first notice of appeal, most of the orders identified
would have been interlocutory.     For instance, in his amended
notice of appeal, Howard attempts to appeal a January 21, 2009,
order of the district court denying his discovery motion. This
order was unappealable until entry of a final order, and any
premature notice of appeal would have been ineffectual. See In
re Bryson, 406 F.3d 284, 288 n.2 (4th Cir. 2005).



                                              5
           The appeal period in a civil case is “mandatory and

jurisdictional.”    Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (internal quotation marks and citation omitted); see

also Bowles v. Russell, 551 U.S. 205, 212 (2007) (making clear

that timely filing of a notice of appeal in a civil case is a

jurisdictional requirement).        As such, we dismiss No. 10-6106 as

untimely filed and affirm the district court’s findings in No.

11-6459.    We deny Howard’s motions to file a formal brief and

for   appointment   of   counsel.    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                No. 10-6106: DISMISSED;
                                                  No. 11-6459: AFFIRMED




                                     6